PER CURIAM:
This claim submitted for a decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks payment of $72,751.35 plus interest for medical services rendered to an inmate in the Eastern Regional Jail, a facility of the respondent.
The invoices for the services were not processed for payment in the proper fiscal year; therefore, the claimant has not been paid. In its Answer, respondent admits the validity of the claim in the amount due after payment of $5,000.00 to the claimant by an entity which is not a party to this action. In addition, the respondent states in its answer that there were sufficient funds expired in the appropriate fiscal year with which the invoices could have been paid.
*37In view of the foregoing, the Court makes an award in the amount-of $67,751.35 plus interest in the amount of $67,731.35 plus interest in the amount of 43,981.12 for a total award of $71,732.47.
Award of 471,732.47.